Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 1 of 6 PageID #: 6903



                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

IN RE: COPAXONE 775 PATENT              C.A. No. 16-1267-CFC       Redacted:
LITIGATION                              CONSOLIDATED               Public Version



 LETTER TO THE HONORABLE COLM F. CONNOLLY FROM KAREN E. KELLER

                                        John W. Shaw (No. 3362)
                                        Karen E. Keller (No. 4489)
                                        Nathan R. Hoeschen (No. 6232)
OF COUNSEL:                             SHAW KELLER LLP
David M. Hashmall                       I.M. Pei Building
Elizabeth J. Holland                    1105 North Market Street, 12th Floor
Daniel P. Margolis, Ph.D.               Wilmington, DE 19801
GOODWIN PROCTER LLP                     (302) 298-0700
The New York Times Building             jshaw@shawkeller.com
620 Eighth Avenue                       kkeller@shawkeller.com
New York, NY 10018                      nhoeschen@shawkeller.com
(212) 813-8800                          Attorneys for Teva Pharmaceuticals USA, Inc.,
                                        Teva Pharmaceutical Industries Ltd., and
Paul F. Ware                            Teva Neuroscience, Inc.
Daryl L. Wiesen
Brian T. Drummond
Joshua Weinger
John T. Bennett
Nicholas K. Mitrokostas
Eric T. Romeo
Sarah J. Fischer
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
(617) 570-1000

William G. James
GOODWIN PROCTER LLP
901 New York Ave. NW
Washington, DC 20001
(202) 346-4000

Dated: December 4, 2018
Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 2 of 6 PageID #: 6904




                                                    Redacted: Public Version
Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 3 of 6 PageID #: 6905
Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 4 of 6 PageID #: 6906
Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 5 of 6 PageID #: 6907




                                                  Respectfully submitted,

                                                  /s/ Karen E. Keller

                                                  Karen E. Keller (No. 4489)

cc:   Clerk of the Court (by hand delivery)
      All counsel of record (by e-mail)




                                              4
Case 1:16-cv-01267-CFC Document 249 Filed 12/11/18 Page 6 of 6 PageID #: 6908




                   EXHIBITS A-G

               REDACTED IN
              THEIR ENTIRETY
